HUNSTEIN, Justice,
dissenting.
I agree with the Court of Appeals, trial court, Attorney General, and Legislative Counsel that the curtilage exemption in OCGA § 16-11-62 (2) (C), which has been in effect since 2000, remains a valid *4law. The fact that Governor Roy Barnes approved Senate Bill 316 after he approved House Bill 1576 containing subparagraph (2) (C) should not be controlling.
Under our case law, two bills passed during the same legislative session on the same subject matter should be construed together “so as to make both valid and binding, and to give effect to all the terms of both, so as to make them capable of enforcement.” Inter-City Coach Lines v. Harrison, 172 Ga. 390, 395 (3) (157 SE 673) (1931). Repeals by implication are not favored by the law. See Montgomery v. Board of Education of Richmond County, 74 Ga. 41, 45 (1885). A review of the legislative history of OCGA § 16-11-62 shows that the House bill with the curtilage exception was enacted a week after the Senate bill: The Georgia General Assembly passed Senate Bill 316 on March 15, 2000 and House Bill 1576 one week later on March 22, 2000. See Ga. Senate Journal 2000, pp. 1411, 2103; Ga. House Journal 2000, pp. 2559, 3882. Therefore, the version of OCGA § 16-11-62 that the Senate bill struck was the one in effect on March 15, 2000, not the House bill then under consideration. As a result, the Senate bill could not, and did not, strike the curtilage exception in subparagraph (2) (C) that had not yet been enacted into law. Indeed, the day after the enactment of the Senate bill, the Senate amended the House bill to add a curtilage exception. See Ga. Senate Journal 2000, p. 1708, § 5; Ga. House Journal 2000, pp. 2102, 2881, 2967. The majority opinion ignores the legislature’s intent as shown by this legislative history in deciding that the Senate bill repealed the curtilage exception.
Moreover, Senate Bill 316 did not repeal the curtilage exception, either expressly or by implication. As the Court of Appeals found, “[N]o language in SB 316 ... expressly and specifically repeals either HB 1576 or subparagraph (2) (C)I Rutter v. Rutter, 316 Ga. App. 894, 895 (1) (730 SE2d 626) (2012). Instead, the Senate bill is silent on the exception for the curtilage. See Ga. L. 2000, p. 875, § 2. Absent an express repeal, courts must construe the statutes to avoid an implied repeal “unless the later act clearly contradicts the former act and their differences cannot be reconciled or the most recent enactment appears to cover the whole law on the subject.” See Chatham County v. Hussey, 267 Ga. 895, 895 (485 SE2d 753) (1997). In the Court of Appeals decision, then-Judge Blackwell considers at length whether Senate Bill 316 repealed the curtilage exception by implication, persuasively explaining why it did not. See Rutter, 316 Ga. App. at 896-898. The omission of subparagraph (2) (C) in the Senate bill could not have been the Senate’s or General Assembly’s final intent on the subject since the Senate adopted a curtilage exception the day after Senate Bill 316 was enacted into law. Therefore, the Court of Appeals correctly held that the curtilage exception survived the enactment of *5Senate Bill 316 because the two pieces of legislation could be reconciled to effectuate the intent of the General Assembly. Cf. Keener v. MacDougall, 232 Ga. 273, 275-277 (206 SE2d 519) (1974) (finding two acts irreconcilable when House bill provided for waiver of grand jury indictment “[i]n all felony cases” and Senate bill provided for waiver of grand jury indictment “[i]n all felony cases, other than capital felonies”).
Decided October 7, 2013
Reconsideration denied November 4, 2013.
Bray & Johnson, Roger M. Johnson, Jennifer S. Gill, Adam M. Hames, for appellant.
Hill Macdonald, Vic B. Hill, Brad E. Macdonald, Abbott & Abbott, Parri S. Abbott, Robert K Abbott, Jr., for appellee.
Wayne R. Allen, amicus curiae.
For these reasons, I would affirm the judgment of the Court of Appeals.